 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

we ee ee ee ee xX
UNITED STATES OF AMERICA,
- against -
ORDER
KIM AHN VO, Lo. Ge. 223) (NEB)
Defendant.
ee eee ee ee ee xX

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE
Sentencing is rescheduled for February 5, 2020 at 2:45 P.M.
The defendant’s sentencing submission is due on January 22, 2020.
The Government’s sentencing submission is due on January 29, 2020.
SO ORDERED.

Dated: New York, New York
November &S, 2019

Ek. : eoheua tide

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

 

 
